Case: 12-51205   Document: 00512362694    Page: 1   Date Filed: 09/04/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                             September 4, 2013
                               No. 12-51205
                             Summary Calendar                  Lyle W. Cayce
                                                                    Clerk

JASON HOFFMAN,

                  Plaintiff - Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION; LANA RHODES, Assistant
Regional Director, Texas Department of Criminal Justice - Parole Division; LISA
CANIZALEZ, Parole Officer, Texas Department of Criminal Justice - Parole
Division; INSTITUTION OF TEXAS DEPARTMENT OF CRIMINAL JUSTICE;
INSTITUTION OF TEXAS DEPARTMENT OF CRIMINAL JUSTICE-PAROLE
DIVISION; EDWOOD PUTNAM, Supervisor; ROGER DOVALINA, Deputy
Chief; AMADEO ORTIZ, Chief, Bexar County Sheriffs Department;
INSTITUTION OF THE STATE OF TEXAS; INSTITUTION OF THE BEXAR
COUNTY ADULT DETENTION CENTER; INSTITUTION OF THE TEXAS
COMMISSION ON JAIL STANDARDS; INSTITUTION OF THE TEXAS
ATTORNEY GENERAL OFFICE; GREG ABBOTT, Attorney General of Texas;
ALLEN COOK, Assistant Attorney General; INSTITUTION OF THE BEXAR
COUNTY DISTRICT ATTORNEY’S OFFICE; SUSAN REED, Bexar County
District Attorney; FIRST CHAIR OF THE 379TH DISTRICT COURT, Bexar
County District Attorney; SECOND CHAIR OF THE 379TH DISTRICT COURT,
Bexar County District Attorney; THIRD CHAIR OF THE 379TH DISTRICT
COURT, Bexar County District Attorney; JUDGE RON RANGEL, 379th District
Court; CAPTAINFNUVALDEZ, Bexar County Sheriff; LIEUTENENT
FNUBALDEY, Bexar County Sheriff; SERGEANT FNUGONZALES, Bexar
County Sheriff; CORPORAL FNURIVERA, Bexar County Sheriff; CAPTAIN
FNULIEJA, Bexar County Sheriff; ARAMARK CORP; DARRELL WAGNER,
Aramark Manager; SHELDON COLTON, Aramark Director; INSPECTOR
GENERAL, Texas Department of Criminal Justice; EXECUTIVE DIRECTOR,
Texas Commission on Jail and Standards; PROGRAM, Program Specialist,
Texas Commission on Jail and Standards; INSTITUTION OF THE TEXAS
BOARD OF PARDONS & PAROLES; RISSIE OWENS, Presiding Officer of
     Case: 12-51205   Document: 00512362694     Page: 2   Date Filed: 09/04/2013

                                 No. 12-51205

Texas Board of Pardons and Paroles; JUANITA LNU, Hearing Officer of Texas
Board of Pardons and Paroles; INSTITUTION OF THE COUNTY OF BEXAR,
TEXAS; INSTITUTION OF THE BEXAR COUNTY COMMISSIONERS; CHIEF
FNULONGORIA, Bexar County Sheriff; DEPUTY CHIEF FNUJORDAN, Bexar
County Sheriff; TED WHITE; BEXAR COUNTY SHERIFF’S DEPARTMENT;
SERGEANT FNU CASTELLANO; CORPORAL FNU FLORES;


                  Defendants - Appellees

_________________________

JASON HOFFMAN,

                  Plaintiff - Appellant

v.

STATE OF TEXAS; BEXAR COUNTY SHERIFFS DEPARTMENT; BEXAR
COUNTY ADULT DETENTION CENTER; TEXAS COMMISSION ON JAIL
STANDARDS; TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
PAROLE-DIVISION; OFFICE OF THE ATTORNEY GENERAL OF TEXAS;
CHIEF AMADEO ORTIZ; DEPUTY CHIEF FNU DOVOLINA, Bexar County
Sheriffs Department; CAPTAIN FNU VALDEZ, Bexar County Adult Detention
Center; LIEUTENANT FNU BALDEY, Bexar County Adult Detention Center;
SERGEANT FNU GONZALES, Bexar County Adult Detention Center,
Grievance Section; SERGEANT FNU CASTELLANO, Bexar County Adult
Detention Center, Grievance Section; CORPORAL FNU RIVERA, Bexar County
Adult Detention Center, Grievance Section; CORPORAL FNU LIEJA, Bexar
County Adult Detention Center, Grievance Section; CORPORAL FNU FLORES,
Bexar County Adult Detention Center, Grievance Section; TED WHITE, Bexar
County Adult Detention Center, Chaplain Services; DARREL WAGNER, Bexar
County Adult Detention Center, Contractor; LANA RHODES, Assistant
Regional Director for Texas Department of Criminal Justice, Parole-Division;
MARK WILSON, Program Specialist for Texas Commission on Jail Standards;
ATTORNEY GENERAL GREG ABBOTT, Attorney General for the State of
Texas; EXECUTIVE DIRECTOR RICK THALER, Texas Department of
Criminal Justice: EXECUTIVE DIRECTOR ADAN MUNOZ, Texas Commission
of Jail Standards

                  Defendants - Appellees

__________________________

                                          2
     Case: 12-51205   Document: 00512362694     Page: 3   Date Filed: 09/04/2013

                                 No. 12-51205

JASON HOFFMAN,

                  Plaintiff - Appellant

v.

STATE OF TEXAS; BEXAR COUNTY SHERIFFS DEPARTMENT; BEXAR
COUNTY ADULT DETENTION CENTER; TEXAS COMMISSION ON JAIL
STANDARDS; TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
PAROLE-DIVISION; TEXAS BOARD OF PARDON AND PAROLES; TEXAS
DEPARTMENT OF CRIMINAL JUSTICE; TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSPECTOR GENERAL; CHIEF AMADEO ORTIZ,
Bexar County Sheriffs Department; DEPUTY CHIEF FNU DOVOLINA, Bexar
County Sheriffs Department; CAPTAIN FNU VALDEZ, Bexar County Adult
Detention Center; LIEUTENANT FNU BALDEY, Bexar County Adult Detention
Center; SERGEANT FNU GONZALES, Bexar County Adult Detention Center,
Grievance Section; SERGEANT FNU CASTELLANO, Bexar County Adult
Detention Center, Grievance Section; CORPORAL FNU FLORES, Bexar County
Adult Detention Center, Grievance Section; CORPORAL FNU RIVERA, Bexar
County Adult Detention Center, Grievance Section; CORPORAL FNU LIEJA,
Bexar County Adult Detention Center, Grievance Section; RISSIE OWENS,
Presiding Officer, Texas Board of Pardon and Paroles; EDWOOD PUTNAM,
Texas Department of Criminal Justice, Parole-Division, Supervisor; LISA
CANIZALES, Texas Department of Criminal Justice, Parole-Division; LANA
RHODES, Assistant Regional Director, Texas Department of Criminal Justice,
Parole-Division; MARK WILSON, Program Specialist, Texas Commission on Jail
Standards; JUANITA GONZALES, Texas Board of Pardon and Paroles, Hearing
Officer; EXECUTIVE DIRECTOR RICK THALER, Texas Department of
Criminal Justice; EXECUTIVE DIRECTOR ADAN MUNOZ, JR., Texas
Commission on Jail Standards; INSTITUTION OF THE ATTORNEY
GENERALS OFFICE,

                  Defendants - Appellees



                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 5:11-CV-1083
                           USDC No. 5:12-CV-148
                           USDC No. 5:12-CV-149



                                          3
     Case: 12-51205       Document: 00512362694         Page: 4     Date Filed: 09/04/2013

                                       No. 12-51205

Before JOLLY, SMITH, AND CLEMENT, Circuit Judges.
PER CURIAM:*
       Jason Hoffman, proceeding pro se, appeals the district court’s dismissal of
three consolidated 42 U.S.C. § 1983 complaints filed against numerous
defendants, wherein Hoffman complained of the denial of due process in
connection with a parole revocation proceeding, continued detention from the
revocation proceeding, and various incidents that occurred while he was
incarcerated at the Bexar County Adult Detention Center (BCADC). The district
court dismissed certain claims for failure to state a claim and also granted a
motion to dismiss claims on grounds of immunity as to the Bexar County
Sheriff’s Department, BCADC, Bexar County District Attorney’s Office, Attorney
General Greg Abbott, Assistant Attorney General Allen Cook, Susan Reed,
Ashley Botard, Judge Ron Rangel, Aramark Corporation, Attorney General’s
Office, State of Texas, Texas Department of Criminal Justice, Texas Commission
of Jail Standards, Lana Rhodes, Rick Thaler, Adan Munoz, and Mark Wilson.
As to Hoffman’s remaining claims, the district court sua sponte granted
summary judgment.
       We review de novo the dismissal of a complaint pursuant to Federal Rule
of Civil Procedure 12(b)(6). In re Katrina Canal Breaches Litigation, 495 F.3d
191, 205 (5th Cir. 2007). A plaintiff fails to state a claim upon which relief can
be granted when the complaint does not contain “enough facts to state a claim
to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007). We also review de novo a grant of summary judgment, applying the
same standard as the district court. Nickell v. Beau View of Biloxi, L.L.C., 636
F.3d 752, 754 (5th Cir. 2011).




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              4
    Case: 12-51205     Document: 00512362694     Page: 5   Date Filed: 09/04/2013

                                  No. 12-51205

      Hoffman does not address the district court’s dismissal of the claims
against BCADC, the Bexar County Sheriff’s Department, and the Bexar County
District Attorney’s Office based on a finding that these defendants lacked jural
capacity and could not be sued. The district court dismissed Hoffman’s claims
seeking injunctive relief against the Sheriff or Bexar County as moot because he
was released from custody, and Hoffman fails to address that ruling. Hoffman
also does not brief the district court’s dismissal of his claims that the BCADC
staff interfered with his mail and that Sergeant Gonzales, Sergeant Castellano,
Corporal Flores, Corporal Rivera, Corporal Lieja, Executive Director Adan
Munoz, Jr., and Mark Wilson denied his grievances. Because Hoffman fails to
raise any argument regarding the aforementioned issues, these claims are
abandoned. See Brinkmann v. Dallas County Sheriff Abner, 813 F.2d 744, 748
(5th Cir. 1987).
      The district court dismissed claims against several defendants based on
a finding that the defendants were entitled to immunity. In his brief, Hoffman
makes only conclusory assertions that the defendants were not entitled to
immunity. Hoffman does not provide any analysis of the district court’s findings
regarding sovereign immunity, prosecutorial immunity, judicial immunity, and
absolute immunity for parole officials. Accordingly, any challenge to the district
court’s dismissal of claims against defendants on immunity grounds is
abandoned. See Brinkmann, 813 F.2d at 748.
      Hoffman contends that the defendants deprived him of his right to receive
a King James Bible, and in doing so, violated the Religious Land Use and
Institutionalized Persons Act (RLUIPA). As Hoffman has been released from
prison, his RLUIPA claims for declaratory and injunctive relief are moot. See
Herman v. Holiday, 238 F.3d 660, 665 (5th Cir. 2001).           Additionally, in
Sossamon v. Lone Star State of Texas, 560 F.3d 316, 329-31 (5th Cir. 2009), we
held (1) that RLUIPA does not allow for individual capacity liability for damages
and (2) that “[w]hether or not RLUIPA creates [an official capacity damages]

                                        5
    Case: 12-51205     Document: 00512362694      Page: 6   Date Filed: 09/04/2013

                                  No. 12-51205

action, it is barred by Texas’s sovereign immunity.”           560 F.3d at 329.
Accordingly, the district court did not err in dismissing Hoffman’s RLUIPA
claims.
      In his brief, Hoffman argues that the defendants denied him access to
communicate with his counsel. As in the district court, Hoffman’s arguments are
conclusory and fail to show that the district court erred in finding that he failed
to state a claim for relief.    “[C]onclusory allegations or legal conclusions
masquerading as factual conclusions” are insufficient to state a claim for relief
under § 1983. Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th
Cir. 1993).
      Regarding the district court’s dismissal of his claims against Aramark
Corporation and Sheldon Colton, Hoffman argues that these defendants were
liable under § 1983 because they were not private actors. In conclusory fashion,
he contends that these defendants were state actors for purposes of § 1983
because they performed a governmental function as a contractor. He did not
identify a constitutional violation by Aramark or Colton. Thus, he did not state
a constitutional claim for relief under § 1983. Johnson v. Dallas Indep. Sch.
Dist., 38 F.3d 198, 200 (5th Cir. 1994).
      Finally, Hoffman moves to dismiss the letter brief submitted by Texas
Attorney General Erica Hime because he states that he was not served with the
revised version. However, the only difference between the original brief and the
revised version was a certificate of interested persons that was included in the
revised version. The letter brief contains a certificate of service indicating that
Hoffman was served via United States mail. Appellees have indicated that a
copy of the revised version was mailed to Hoffman on May 7, 2013. Accordingly,
Hoffman fails to present a valid basis for dismissing the letter brief.
      Accordingly, the judgment of the district court is AFFIRMED. Hoffman’s
motion to dismiss the letter brief filed by Texas Assistant Attorney General
Erica Hime is DENIED.

                                           6